t c summary opinion united_states tax_court deborah a hardaway petitioner v commissioner of internal revenue respondent docket no 14634-07s filed date deborah a hardaway pro_se terra-lynn zentara for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 code as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be cited as precedent for any other case respondent determined deficiencies of dollar_figure and dollar_figure respectively in petitioner’s and federal income taxes the issues for decision for each year are whether petitioner qualifies as a head_of_household whether petitioner is entitled to a dependency_exemption deduction and whether petitioner is entitled to an earned_income_credit and if so in what amount for the parties also dispute whether petitioner is entitled to an additional_child_tax_credit background some of the facts have been stipulated and are so found petitioner was not married during or as of the close of either year in issue at the time the petition was filed she resided in florida petitioner and daryl smith mr smith are the parents of a daughter born in petitioner’s daughter petitioner and mr smith have never been married to each other they lived apart at all times relevant mr smith had legal custody of petitioner’s daughter during each year in issue petitioner enjoyed and exercised visitation rights with her daughter during weekends and summer school recesses but her daughter lived with mr smith for the greater portion of each year in issue petitioner was employed as a substitute teacher during the years in issue and her wages from that employment dollar_figure for and dollar_figure for are reported on her timely filed federal_income_tax return for each of those years no other income or source_of_income is shown on either return for each year she filed as a head_of_household claimed a dependency_exemption deduction for her daughter and claimed an earned_income_credit computed as though her daughter was a qualifying_child for purposes of that credit for she treated her daughter as a qualifying_child for purposes of the additional_child_tax_credit claimed for that year mr smith also claimed a dependency_exemption deduction for petitioner’s daughter on his and federal_income_tax returns he did not provide petitioner with a written declaration indicating that he would not claim petitioner’s daughter as a dependent for either of those years consequently no such declaration is attached to petitioner’s return for either year in issue for each year respondent changed petitioner’s filing_status from head_of_household to single and made the appropriate 2such declarations can be made on a form_8332 release of claim to exemption for child of divorced or separated parents or its equivalent see sec_1_152-4t a q a-3 temporary income_tax regs fed reg date adjustment to the standard_deduction claimed on each return for each year respondent also disallowed the dependency_exemption deduction claimed for petitioner’s daughter and the earned_income_credit claimed on petitioner’s return in addition for respondent disallowed the additional_child_tax_credit petitioner claimed on her return for that year discussion respondent’s determinations having been made in a notice_of_deficiency are presumed correct and petitioner bears the burden of proving such determinations to be erroneous see rule a 290_us_111 the issues in this case are resolved by the application of various code sections that changed between and see the working families tax relief act of publaw_108_311 118_stat_1166 the changes invite a year-by-year analysis but the underlying facts for each year relax any such requirement instead we summarily identify the changes from year to year and dispense with a detailed discussion of those changes that would have no consequence to the outcome of any issue here under consideration 3nothing in the record suggests that sec_7491 is applicable to shift the burden_of_proof on any issue to respondent a head-of-household filing_status among other tax advantages and as relevant here a taxpayer who qualifies as a head_of_household is entitled to a greater standard_deduction than a taxpayer whose filing_status is single see sec_63 for each year respondent changed petitioner’s filing_status from head_of_household to single and reduced the standard_deduction accordingly the definition of a head_of_household is contained in sec_2 as indicated that definition changed between and but it remains that to qualify as a head_of_household the taxpayer must maintain as his or her home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode as a member of such household of for tax years ending before date a daughter among other individuals or for tax years beginning after date a qualifying_child as defined in sec_152 or any other person for whom the taxpayer is entitled to a dependency_exemption deduction because petitioner’s home was not her daughter’s principal_place_of_abode for more than one- half of either year in issue petitioner does not qualify as a head_of_household for either of those years respondent’s adjustments resulting from the change_of petitioner’s filing_status from head_of_household to single are sustained b dependency_exemption deductions in general a taxpayer is entitled to a dependency_exemption deduction for each of the taxpayer’s dependents see sec_151 and sec_152 while the provisions of each of those sections differ significantly from the version in effect for to the version in effect for under the circumstances of this case the applicable provisions operate in the same manner from one year to the next because petitioner and mr smith did not live together for any period during the last months of either year in issue sec_152 as in effect for each year applies although sec_152 itself differs from one year to the next the differences are not meaningful here suffice it to note that with respect to a child’s parents who did not live together during the last months of either or and subject_to certain conditions and exceptions in general sec_152 operates to allow the otherwise allowable dependency_exemption deduction for the child for those years to be claimed by the child’s custodial_parent for each year mr smith rather than petitioner was the custodial_parent of petitioner’s daughter furthermore he did not provide petitioner with a form_8332 for either of those years consequently no such form or its equivalent is attached to petitioner’s federal_income_tax return for either of those years that being so petitioner’s daughter is treated as having received more than one-half of her support from mr smith rather than petitioner during and therefore does not qualify as petitioner’s dependent for that year see sec_152 as in effect for tax years beginning before date and is not treated as petitioner’s qualifying_child or qualifying_relative for see sec_152 as in effect for tax years beginning after date it follows that petitioner is not entitled to a dependency_exemption deduction for her daughter for either year in issue and respondent’s disallowances of those deductions are sustained c earned_income_credit subject_to various conditions and limitations sec_32 provides that an eligible_individual is entitled to an earned_income_credit an individual is an eligible_individual within the meaning of sec_32 if the individual has a qualifying_child see sec_32 or does not have a qualifying_child does not qualify as the dependent of another taxpayer and meets certain residency and age requirements see sec_32 this is true for both years in issue for each of those years petitioner claimed an earned_income_credit computed by treating her daughter as a qualifying_child for purposes of that credit and for each year respondent disallowed the credit respondent agrees that for both years in issue petitioner is an eligible_individual who does not have a qualifying_child within the meaning of sec_32 respondent now concedes that petitioner is entitled to a dollar_figure earned_income_credit for respondent correctly points out however that although petitioner is otherwise an eligible_individual without a qualifying_child her income for in effect precludes the allowance of any earned_income_credit to her for that year see sec_32 f according to respondent the earned_income_credit claimed on petitioner’s return for each year in issue is improperly computed because petitioner’s daughter is not petitioner’s qualifying_child for either of those years we agree among other requirements to be treated as a taxpayer’s qualifying_child for purposes of the earned_income_credit the child must have the same principal_place_of_abode as the taxpayer for more than one- half of the taxable_year see sec_32 as in effect for tax years ending before date sec_32 sec_152 as in effect for tax years beginning after date because petitioner and her daughter did not share the same principal_place_of_abode for more than one-half of either year in issue petitioner’s daughter may not be treated as her qualifying_child for purposes of that credit for either year respondent’s disallowances of the earned_income credits here in dispute are sustained d additional_child_tax_credit petitioner claimed an additional_child_tax_credit on her return according to petitioner her daughter fits within the definition of her qualifying_child for purposes of that credit respondent has determined otherwise and we agree with respondent in general and subject_to various conditions and limitations a taxpayer is allowed an additional_child_tax_credit with regard to each qualifying_child of the taxpayer for whom the taxpayer is entitled to a dependency_exemption deduction sec_24 d for reasons discussed above we have found that petitioner is not entitled to a dependency_exemption deduction for her daughter for it follows that petitioner is not entitled to treat her daughter as a qualifying_child for purposes of the additional_child_tax_credit for that year respondent’s disallowance of that credit for is sustained to reflect the foregoing decision will be entered under rule
